Case 1:18-cv-01552-RJL Document 34-15 Filed 08/31/20 Page 1 of 4




                     EXHIBIT I
         Case 1:18-cv-01552-RJL Document 34-15 Filed 08/31/20 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 WOODHULL FREEDOM FOUNDATION,                              )
 HUMAN RIGHTS WATCH, ERIC KOSZYK,                          )
 JESSE MALEY, a/k/a ALEX ANDREWS, and                      )
 THE INTERNET ARCHIVE,                                     )
                                                           )    Case No. 1:18-cv-1552
                    Plaintiffs,                            )
                                                           )
         v.                                                )
                                                           )
 THE UNITED STATES OF AMERICA                              )
 and JEFFERSON B. SESSIONS, in his                         )
 official capacity as ATTORNEY GENERAL                     )
 OF THE UNITED STATES,                                     )
                                                           )
                    Defendants.                            )


               DECLARATION OF DINAH POKEMPNER IN SUPPORT OF
                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

         Pursuant to 28 U.S.C. § 1746, I, DINAH POKEMPNER hereby declare as follows:

        1.      I am the General Counsel of Plaintiff Human Rights Watch, Inc. (“HRW”). The

facts contained in the following affidavit are known to me of my own personal knowledge and if

called upon to testify, I could and would completely do so.

        2.      HRW is a 501(c)(3) tax-exempt organization based in New York, NY that

monitors human rights conditions worldwide and advocates for the cessation and remediation of

human rights violations worldwide. HRW advocates for respect of the human rights of sex workers

around the world, including in the United States, and since 2013, for the decriminalization of sex

work.

        3.      Human Rights Watch (“HRW”) is one of the key international human rights

monitoring organizations, that sees its mission as exposing violations of international human rights

law to public scrutiny around the world and generating momentum for change. Among those
         Case 1:18-cv-01552-RJL Document 34-15 Filed 08/31/20 Page 3 of 4




violations are exploitation and violence directed at women, including women who are sex workers.

       4.       Sex workers, like other types of workers, may experience a wide range of human

rights violations. Some may be trafficked or held in conditions akin to modern slavery; others may

be subjected to violence, coercion, health risks or other dangerous conditions through their work.

HRW believes that the criminalization of sex work impedes sex workers in finding protection and

redress for such violations and in exercising basic rights such as access to essential health services

and police protection.

       5.       Every year, HRW produces and publishes many hundreds of reports, press

releases, videos, podcasts and other online documents on its website and social media accounts.

Some of these include research and advocacy on behalf of the rights of sex workers, including our

advocacy that sex work be decriminalized. For example, in 2010, HRW reported on the unlawful

arrests and detention of sex workers in Cambodia; in 2012, HRW reported on police searches of

women for condoms as evidence of prostitution in four US cities; in 2013, HRW documented

torture, beatings and other assaults by police officials against sex workers, and similar abuses

against sex workers in Tanzania; in 2014, HRW advocated against a Canadian anti-prostitution

bill; and in 2018 HRW partnered with a sex worker rights group SWEAT in South Africa to report

on how criminalization of sex work worsens ongoing horrific violence and other abuses against

sex workers and called on the government to change laws and decriminalize sex work. In 2019 we

published a question and answer document on why sex work should be decriminalized globally,

and in 2020 we reported that criminalization continues to contribute to abuses against sex workers

in the United States, and that public support for decriminalization was growing.


       6.       Human Rights Watch’s policy, adopted in 2013, opposes the criminalization of

consensual adult sex work and states that the criminalization of voluntary, consensual sexual
         Case 1:18-cv-01552-RJL Document 34-15 Filed 08/31/20 Page 4 of 4




relations among adults is incompatible with respect for a number of internationally recognized

human rights including the rights to personal autonomy and privacy.

       7.          The policy further states that "[f]orced prostitution and trafficking in human beings

are among the most serious violations of human rights" and that "[a]ll states have an obligation to

take necessary measures to prevent and combat such criminal activities." However, HRW believes

that "those engaged in sex work are more likely to be capable of seeking protection from the law if

they and their work are not treated as criminal" and advocates accordingly.

       8.         Despite these clear distinctions in its policy, HRW is concerned that its global

advocacy against criminalization of sex work and arrest of sex workers could be seen by US

litigants as "facilitating" "prostitution" or in some way assisting sex trafficking, thus violating

FOSTA.

       9.         Moreover, because HRW relies heavily on individuals spreading its reporting and

advocacy through social media, it is concerned that social media platforms and websites that host,

disseminate, or allow users to spread our reports and advocacy materials may be inhibited from

doing so on the basis of the substantial additional penalties of Section 2421A, as demonstrating a

"reckless disregard" of sex trafficking activities.

       10.        I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

            Executed on this 17th day of August 2020 at New York, New York.




                                                                      Dinah PoKempner
